Section D of the policy sued upon contains the following:
"The insurance hereunder shall not cover accident, injury, disability, death, or other loss, caused, directly or indirectly, by disease in any form."
Typhoid fever is a disease, even though caused by a germ which is practically always taken into the human system accidentally. In the case at bar, appellant claims compensation under his policy for disability caused by an attack of typhoid fever which he contracted, approximately three weeks before the disease matured, by eating contaminated food or drinking contaminated water, he does not know which, nor does he know exactly where or when the noxious germs entered his system. Appellant contends that, because disease caused by accident is not excluded from the operation of the policy, the portion of section D quoted does not apply. Appellant, however, seeks to recover for disability *Page 402 
caused directly by disease. In my opinion, the provision quoted precludes any recovery on the part of appellant. As to whether or not recovery might be had, under such a policy as that under which appellant claims, in an instance where it appeared that typhoid or other germs were taken into the body of the insured as the result of some demonstrated accidental means, as was the case in Christ v. Pacific Mutual Life Insurance Co., 312 Ill. 525,144 N.E. 161, 35 A.L.R. 730, I express no opinion.
The majority adopt the rule laid down by this court in the case of Rorabaugh v. Great Eastern Cas. Co., 117 Wash. 7,200 P. 587, and agree that, if the injury results in disability substantially from the date of the accident, the insurer is liable. It seems to me, however, that, generally speaking, if the disability results directly from the accident, and within such time as, in the ordinary course of the processes of nature, the disability would result from the accident suffered, the time requirement of the policy now before us for construction should be held to be satisfied, and the rule laid down by the supreme courts of the states of Kansas and Nebraska in the cases cited in the majority opinion should be followed.
For the reasons stated, I concur in the conclusion reached by the majority.
FULLERTON, TOLMAN, and HOLCOMB, JJ., concur with BEALS, J. *Page 403